Title: From Louisa Catherine Johnson Adams to George Washington Adams, 11 September 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 11 Septbr. 1825
				
				You will be quite worn out my dear George with my would be poetic effusions; but as I told you in my last I know that the événemens de tout les jours are so well and so constantly sent to you by your brother, I have nothing left but to send you the singular scraps of my folly elicited occasionally by unlooked for circumstancesOn the departure of General Lafayette from our own house I felt prompted to express my parting wishes in his own language and I scrawled some lines full of errors of grammer and  orthography which however your father thought worthy of correction and which were received with much indulgence not as an act of merit but as a wish to please—I believe I am very unlike most people for although I was half pleased with my performance at first I now feel quite ashamed of the offeringLes Adieux de Madame Adamsau General LafayetteTu va partir, t’a société chérieNous est ravi, helas! c’est pour toujours;Mais de retour dans ta belle patrieOu les plaisirs renaissent tout les joursNe nous oublié pas.Quand arrivé au sein de ta familleLe bonheur meme s’exprime par la voix,Autour de toi la douce affection brille,Dans ton Chateau au centre de les boisNe nous oublié pas
				Que le bonheur soit ton heureux partageToute une Nation à su te révérer;Que tes Enfans soit fiers de l’heritageDu nom superbe que tu leur va laisserEt ne nous oublie pas.
				Dors doucement, bercé dans ta viellesseJouis toujours du calme de la vie,Loin de ce monde enchanté par l’yvresse,Ah. que ton ame par notre amour suivieNe nous oublié pas.The last line of the last verse is your fathers all the others are my own as you will readily percieve— its a great secret I mention to you that there is some talk of a journey to Boston in the course of a week but at present there is nothing decided excepting that if Elizabeth goes on she must come back again to your affectionate Mother
					L C Adams.
				
				
			